                                                                    1   J. Stephen Peek, Esq. (1758)
                                                                        Bryce K. Kunimoto, Esq. (7781)
                                                                    2   Robert J. Cassity, Esq. (9779)
                                                                        HOLLAND & HART LLP
                                                                    3   9555 Hillwood Drive, 2nd Floor
                                                                        Las Vegas, Nevada 89134
                                                                    4   Tel: (702) 669-4600
                                                                        Fax: (702) 669-4650
                                                                    5   speek@hollandhart.com
                                                                        bkunimoto@hollandhart.com
                                                                    6   bcassity@hollandhart.com
                                                                    7   Attorneys for Defendants/Counterclaimants
                                                                        Aruze Gaming America and Kazuo Okada
                                                                    8
                                                                                                UNITED STATES DISTRICT COURT
                                                                    9
                                                                                                         DISTRICT OF NEVADA
                                                                   10
                                                                      UNIVERSAL ENTERTAINMENT                         CASE NO.: 2:18-00585-RFB-GWF
                                                                   11 CORPORATION, a Japanese corporation
                                                                                                                      STIPULATION AND ORDER TO
                     Phone: (702) 222-2500 ♦ Fax: (702) 669-4650




                                                                   12 Plaintiff,                                      EXTEND DEADLINES (1) FOR
                                                                                                                      COUNTER DEFENDANTS TO
                                                                   13 v.
                            9555 Hillwood Drive, 2nd Floor




                                                                                                                      RESPOND TO THE COUNTERCLAIM,
HOLLAND & HART LLP




                                                                                                                      AND (2) FOR COUNTERCLAIMANTS
                                Las Vegas, NV 89134




                                                                   14 ARUZE GAMING AMERICA, INC., a Nevada            TO FILE A RESPONSE TO ANY RULE
                                                                      corporation, KAZUO OKADA, an individual         12 MOTIONS
                                                                   15
                                                                      Defendants.                                                (First Request)
                                                                   16
                                                                      ______________________________________
                                                                   17 ARUZE GAMING AMERICA, INC., a Nevada
                                                                      corporation, KAZUO OKADA, an individual
                                                                   18
                                                                      Counterclaimants,
                                                                   19
                                                                      v.
                                                                   20
                                                                      UNIVERSAL                ENTERTAINMENT
                                                                   21 CORPORATION, a Japanese corporation,
                                                                      ARUZE USA, a Nevada corporation, and JUN
                                                                   22 FUJIMOTO, an individual,

                                                                   23 Counter Defendants.

                                                                   24

                                                                   25

                                                                   26         IT IS HEREBY STIPULATED AND AGREED, by and between Counter Defendants

                                                                   27 Universal Entertainment Corporation (“UEC”), Aruze USA (“Aruze USA”) and Jun Fujimoto

                                                                   28
                                                                                                             Page 1
                                                                    1 (“Fujimoto”) (collectively “Counter Defendants”), on one hand, and Counterclaimants Aruze

                                                                    2 Gaming America, Inc. and Kazuo Okada (collectively “Counterclaimants”), on the other, through

                                                                    3 their respective counsel of record, as follows:

                                                                    4          1.     On September 20, 2018, Counterclaimants filed an Answer to Second Amended
                                                                    5 Complaint and Counterclaim (ECF No. 50) (the “Counterclaim”).

                                                                    6          2.     On or about October 10, 2018, Counter Defendants Aruze USA and Fujimoto
                                                                    7 agreed to waive service of the Summons and Counterclaim.

                                                                    8          3.     The deadline for the Counter Defendants to file a reply or a motion under Fed. R.
                                                                    9 Civ. P. 12 to the Counterclaim shall be as follows: (i) UEC’s deadline shall be extended from

                                                                   10 October 11, 2018 to December 5, 2018; and (ii) Aruze USA’s and Fujimoto’s deadline shall be

                                                                   11 December 5, 2018.
                     Phone: (702) 222-2500 ♦ Fax: (702) 669-4650




                                                                   12          4.     The parties have agreed to this December 5, 2018 deadline based on Aruze USA
                                                                   13 and Fujimoto’s agreement to waive service of the Counterclaim and Summons under Fed. R.
                            9555 Hillwood Drive, 2nd Floor
HOLLAND & HART LLP

                                Las Vegas, NV 89134




                                                                   14 Civ. P. 4. The parties stipulate that Fujimoto’s waiver of service under Fed. R. Civ. P. 4 does

                                                                   15 not waive any personal jurisdiction arguments that he may assert in a Fed. R. Civ. P. 12(b)

                                                                   16 motion.

                                                                   17          5.     The deadline for Counterclaimants to file a response to any motion filed under
                                                                   18 Fed. R. Civ. P. 12 by any of the Counter Defendants shall be extended from December 19, 2018

                                                                   19 to January 9, 2019. This request for an extension is based on the parties’ efforts to consolidate

                                                                   20 the deadlines by the Counter Defendants to file any answer or motion and due to the parties’

                                                                   21 counsel’s December holiday schedules.

                                                                   22          6.     This is the parties’ first request for an extension of these deadlines.
                                                                   23 ///

                                                                   24 ///

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                  Page 2
                                                                    1          7.     Accordingly, for good cause showing, the parties have agreed to the foregoing
                                                                    2 extension of the deadlines.

                                                                    3          DATED this 10th day of October 2018.
                                                                    4
                                                                        HOLLAND & HART LLP                                EVANS FEARS & SCHUTTERT LLP
                                                                    5

                                                                    6   By:      /s/ Bryce K. Kunimoto____ ______         By:      /s/ Jay J. Schuttert________
                                                                              J. Stephen Peek, Esq. (1758)                      Jay J. Schuttert, Esq. (8656)
                                                                    7         Bryce K. Kunimoto, Esq. (7781)                    David W. Gutke, Esq. (9820)
                                                                              Robert J. Cassity, Esq. (9779)                    2300 West Sahara Avenue, Suite 900
                                                                    8         9555 Hillwood Drive, 2nd Floor                    Las Vegas, NV 89102
                                                                    9         Las Vegas, NV 89134
                                                                                                                                Andrew Z. Weaver, Esq. (pro hac vice)
                                                                   10         Attorneys for Defendants/                         Polsinelli PC
                                                                              Counterclaimants Aruze Gaming                     1000 Louisiana Street, 53rd Floor
                                                                   11         America, Inc. and Kazuo Okada                     Houston, TX 77002
                     Phone: (702) 222-2500 ♦ Fax: (702) 669-4650




                                                                   12         Jeffrey S. Love, Esq. (pro hac vice)              Attorneys for Plaintiff/Counter
                                                                   13         Klarquist Sparkman, LLP                           Defendant Universal Entertainment
                            9555 Hillwood Drive, 2nd Floor
HOLLAND & HART LLP




                                                                              121 SW Salmon St., Ste. 1600                      Corporation and Counter Defendants
                                Las Vegas, NV 89134




                                                                   14         Portland, OR 97204                                Aruze USA and Jun Fujimoto
                                                                   15         Attorneys for Defendant/
                                                                              Counterclaimant Aruze Gaming
                                                                   16         America, Inc.
                                                                   17

                                                                   18
                                                                                                                     ORDER
                                                                   19
                                                                                                                     IT IS SO ORDERED.
                                                                   20

                                                                   21
                                                                                                                     _____________________________________
                                                                   22
                                                                                                                      UNITED STATES DISTRICT COURT JUDGE/
                                                                   23                                                UNITED STATES MAGISTRATE JUDGE

                                                                   24
                                                                                                                              10-11-2018
                                                                                                                     DATED: _______________________________
                                                                   25

                                                                   26                                                CASE NO.: 2:18-cv-00585-RFB-GWF

                                                                   27

                                                                   28
                                                                                                                 Page 3
